             Case 3:20-cv-01747-PAD Document 33 Filed 04/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;
                                                    Civil No. 3:20-cv-1747
Plaintiff,

v.
                                                    Breach Of Contract; Specific
ALAN BRAM GOLDMAN;                                  Performance Of Contract;
                                                    Reimbursement Of Funds, Costs
Defendants.                                         And Expenses



                  Motion to Continue with Legal Representation
To the Honorable Court:

        Comes Now, Teal Peak Capital, LLC (“Teal Peak”), and through the

undersigned attorney, respectfully states and prays:

        1.       The undersigned has been retained by Teal Peak to continue with the

legal representation that to this point had been led by Jean G. Vidal-Font from

Ferraiuoli, LLC.

         Wherefore, the undersigned respectfully requests from this Honorable Court to

take notice of the change of legal representation.

        Respectfully Submitted.

        In San Juan, Puerto Rico, this 21st day of April, 2021.

        I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.
Case 3:20-cv-01747-PAD Document 33 Filed 04/21/21 Page 2 of 2




                           Sánchez-Betances, Sifre &
                           Muñoz-Noya, LLC
                           33 Calle Bolivia, Suite 500
                           San Juan, PR 00917
                           t. 787-756-7880
                           f. 787-753-6580

                           s/Adrián Sánchez-Pagán
                           Adrián Sánchez-Pagán
                           USDPR NO. 223311
                           asanchez@sbsmnlaw.com




                              2
